DETAILED ACTION
This office action is responsive to the RCE filed January 13, 2021.  The application contains claims 1-21, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11, 14, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca, U.S. Patent Application Publication #2010/0122277 published May 13, 2010 in view of Fukuyima, U.S. Patent Application Publication #2008/0022295 published January 24, 2008
With regard to Independent Claim 1,
Fonseca teaches a method for providing media guidance based on detected user events, the method comprising determining, using a hardware processor of a media device, that a media content item is being presented on a display device that is associated with the media device. See e.g., Abstract, ("A device and a method for playing audio-video content...") See also [0041], (discussing playback on the device.)  
	Fonseca further teaches determining, from device data of a mobile device that is associated with the media device, a first plurality of timestamps that the the mobile device associated with the media device has been interacted with during the presentation of the media content item.... See e.g., [0047-0049], (discussing that multiple timestamp/attention loss marker can be saved when the user loses attention or directly pauses the device. Both are "interactions" with the media device under the broadest, reasonable interpretation of the term consistent with specification.) Specifically, see [0047], ("Of course, multiple attention loss markers may also be generated and stored in the attention loss storage unit 210 should multiple points of attention loss be detected.")  See also Abstract, (discussing similar.) See also [0045], ("An especially useful method of detecting attention loss by the user is by detecting a remote control command from the user....") A remote control device is a "mobile device that is associated with the media device."
	Fonseca further teaches receiving an indication that a previously presented portion of the media item is to be presented.  See Abstract, ("The user may revert playback to a point in time corresponding to the attention loss marker using a UI unit.") See also [0048], (discussing user resuming playback from a previous point.)
	Finally, Fonseca teaches in response to receiving the indication, causing one or more snippets of the media content item to be presented for selection based at least in part on the first plurality of timestamps.... See Abstract, ("The user may revert playback to a point in time corresponding to the attention loss marker using a UI unit.") See also [0048], (discussing an indicator the user can select for resuming playback from a previous point, of which there can be multiple, see above citations.) Under the broadest, reasonable interpretation of the term "snippet", at least any portion of the media less than the whole can be considered a "snippet."  Thus the option to resume playback from a certain point is an option to play a "snippet" of the media content.
	Fonseca does not explicitly disclose determining a second timestamp that interaction with the media device has ceased and causing the one more snippets to be presented for selection based at least in part on the second timestamp.
	Fukuyima teaches a similar method for allowing users to watch missed portions of media content including determining, from device data associated with [a] media device, a first timestamp that the media device has been interacted with during the presentation of the media content item and a second plurality of timestamps that interaction with [a] device has ceased.  See e.g., Fig. 10b, 11b, 14b (showing a user ("the mother") who leaves at a certain point and then returns and it tracks with two timestamps the non-viewed time of the mother.) The examiner notes there are multiple interactions shown in these figures, and as such, multiple timestamps. The examiner notes here under BRI in view of the specification that an interaction with the media device is when a user is not watching or has left the proximity of the device (e.g., claim 
	Fukuyima further teaches causing one or more snippets of the media content item to be presented for selection based at least in part on the first plurality of timestamps and the second plurality of timestamps. See e.g., Fig. 17, [0113], (users can select from multiple users non-viewed times which is based at least in part on the first timestamp and second timestamp for that user.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having both Fonseca and Fukuyima before them to modify the method of restoring missed media portions due to interruptions of Fonseca so that the system could store both the time the user left and returned. The examiner notes that as Fonseca teaches interactions with a mobile device associated with the media device, that the teachings of Fukuyima would be applicable to the interactions of the mobile device. One would be motivated to do so in order to let the user watch the missed part later without merely rewinding to where the interruption happened.  

With regard to Dependent Claim 4,
	As discussed with regard to Claim 1, Fonseca-Fukuyima teaches all of the limitations. Fonseca-Fukuyima further teaches wherein the interaction with the mobile device during the presentation of the media content item includes a type of interaction with the mobile device. See e.g., Fonseca, [0047-0049], (discussing that a timestamp/attention loss marker can be saved when the user loses attention or directly pauses the device.) See also Fukuyima, above cited portions (where user can either stop or resume watching content which is playing on a "type of application".)  As discussed above these are all interactions under BRI and are all "types" of interactions. See also [0045], ("An especially useful method of detecting attention loss by the user is by detecting a remote control command from the user....") A remote control device is a "mobile device that is associated with the media device."

With regard to Dependent Claim 6,
 	As discussed with regard to Claim 1, Fonseca-Fukuyima teaches all of the limitations. Fonseca-Fukuyima further teaches generating a composite video for presentation on the display device that combines the one or more snippets of the media content item. See e.g., Fukuyima, [0112], [0113], (reproducing snippet for presentation).  See also Fonseca, [0048], (discussing user resuming playback from a previous point.) The examiner notes that the BRI of this claim explicitly includes "one" snippet. A composite video of a single snippet is merely that snippet. Thus by virtue of displaying a single snippet of video, it generates a "composite of one snippet."
	However, further the examiner notes that the term "snippet" is broad and a section of media could contain any number of arbitrary snippets.  Thus any video could be said to be a "composite video" of smaller "snippets" of the video. 


 	As discussed with regard to Claim 1, Fonseca-Fukuyima teaches all of the limitations. Fonseca-Fukuyima further teaches determining a first playback position in the media content item based on the first timestamp, determining a second playback position in the media content item based on the second timestamp and causing the media content item to be presented based on the first playback position and the second playback position. See e.g., Fig. 18, [0112], (playback positions are presented starting from the first timestamp and ending at the second timestamp.)

With regard to Dependent Claim 8,
 	As discussed with regard to Claim 1, Fonseca-Fukuyima teaches all of the limitations. Fonseca-Fukuyima further teaches generating a first snippet of the media content item based at least in part on the first timestamp and the second timestamp. See e.g., Fig. 18, [0112], (playback positions are presented starting from the first timestamp and ending at the second timestamp.)

With regard to Claims 11-14 and 16-18,
	These claims are similar in scope to claims 1-4 and 6-8 respectively and are rejected under a similar rationale.

With regard to Independent Claim 21,
	This claim is similar in scope to Claim 1 and is rejected under a similar rationale.

Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca in view of Fukuyima further in view of Goldman, U.S. Patent Application Publication #2003/0097659
With regard to Dependent Claim 2,
	As discussed with regard to Claim 1, Fonseca-Fukuyima teaches all of the limitations. Fonseca-Fukuyima does not explicitly disclose wherein the interaction with the mobile device during the presentation of the media content item includes interactions with a type of application on the mobile device.
	In an analogous art, Goldman teaches a similar method of pausing media content on a media device during interruptions due to an interaction with a mobile device wherein the interaction with the mobile device during the presentation of the media content item includes interactions with a type of application on the mobile device. See e.g., [0008], ("[W]hen the system detects the event, the pause of the television program is initiated...") and [0009], ("Such events that may indicate an operation is to be performed include an incoming telephone call..." and "Examples of other such events include the receipt of an instant message or electronic mail message..."). The examiner notes these are all types of applications.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Fonseca-Fukuyima and Goldman before them to modify the interface of Fonseca-Fukuyima to allow the interruptions to occur in response to interactions with types of applications on a mobile device as 

With regard to Dependent Claim 3,
	As discussed with regard to Claim 1, Fonseca-Fukuyima teaches all of the limitations. Fonseca-Fukuyima does not explicitly disclose wherein the interaction with the media device during the presentation of the media content item includes a number of interactions with applications on the mobile device being greater than a threshold number. 
	In an analogous art, Goldman teaches a similar method of pausing media content on a media device during interruptions due to an interaction with a mobile device wherein the interaction with the media device during the presentation of the media content item includes a number of interactions with applications on the mobile device being greater than a threshold number. See e.g., [0008], ("[W]hen the system detects the event, the pause of the television program is initiated...") and [0009], ("Such events that may indicate an operation is to be performed include an incoming telephone call..." and "Examples of other such events include the receipt of an instant message or electronic mail message..."). The examiner notes these are all types of applications. As discussed above these are all interactions under BRI. The examiner notes that there is a threshold number of interactions that the number must be greater than, the threshold being zero.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Fonseca-Fukuyima and Goldman 

With regard to Dependent Claims 12 and 13,
	These claims are similar in scope to Claim 5 and are rejected under a similar rationale.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca in view of Fukuyima further in view of Kim, U.S. Patent Application Publication #2011/0187931
With regard to Dependent Claim 5,
 	As discussed with regard to Claim 1, Fonseca-Fukuyima teaches all of the limitations. Fonseca-Fukuyima further teaches wherein the interaction with the media device during the presentation of the media content item includes a detection that a user of the media has left a ... proximity of the media device. See e.g., Fukuyima, Abstract (discussing that it tracks users using a camera and whether they are able to be detected by the camera).
	However, whether the camera of Fukuyima is able to detect the users likely depends on many factors (i.e. spec of camera, lighting, etc.) and thus is not a "predetermined" proximity.
Kim teaches a system for playing media according to a user's preferences and is capable of determining when a user is within or has left a predetermined proximity of a media device. See e.g., [0065], (can sense when user is within predetermined proximity which means it can also sense when user is not in predetermined proximity.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Fonseca-Fukuyima and Kim before them to modify the interface of Fonseca-Fukuyima to be able to track users within a predetermined proximity as taught by Kim. One would be motivated to do so to capture situations where the user is still watching but the camera isn't able to detect them, due to poor lighting or being outside the cameras field of view.

With regard to Dependent Claim 15,
	This claim is similar in scope to Claim 5 and is rejected under a similar rationale.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca in view of Fukuyima further in view of Lerman, U.S. Patent Application Publication #2007/0189708
With regard to Dependent Claim 9,
	 As discussed with regard to Claim 1, Fonseca-Fukuyima teaches all of the limitations. Fonseca-Fukuyima further teaches selecting a first snippet and a second snippet from a plurality of snippets. See e.g., Fukuyima, [0112] (discussing selecting from among multiple snippets).

	Lerman teaches a system wherein multiple snippets of a movie can be turned into a composite video wherein a composite video is generated by concatenating a last frame of the first snippet with a first frame of the second snippet. See e.g., [0044], (concatenating multiple segments of a video together to make one whole video). One of ordinary skill would understand that in concatenation the last frame of a first segment could be linked with the first frame of the second segment.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Fonseca-Fukuyima and Lerman before them to modify the interface of Fonseca-Fukuyima to concatenate segments together as taught by Lerman. One would be motivated to do so to allow users to watch all the missed segments together at a single time.

With regard to Dependent Claim 19,
	This claim is similar in scope to Claim 9 and is rejected under a similar rationale.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca in view of Fukuyima further in view of Cox, U.S. Patent #5,832,439
With regard to Dependent Claim 9,
	 As discussed with regard to Claim 1, Fonseca-Fukuyima teaches all of the limitations. Fonseca-Fukuyima further teaches wherein the indication that the media content is to be played back includes a request to rewind the media content item, wherein the request to rewind the media content item is a ... command received by an ... input device associated with the media device. See e.g., Fonseca, [0047-0049], (resuming playback from previous point, this is rewinding the media content.)
	Fonseca-Fukuyima does not explicitly disclose that the command is an audio command received by an audio input device. However, these are known in the art. For example, Cox teaches a request to rewind a media content item, wherein the request to rewind the media content item is an audio command received by an audio input device...  See e.g., Col. 3:32-38 (discussing audio commands to control watching media including at least "rewind" but also "jump").
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Fonseca-Fukuyima and Cox before them to modify the interface of Fonseca-Fukuyima to be able to accept and interpret audio commands as taught by Cox. One would be motivated to do so to have an intuitive, natural hands-free way to interact with the media application.

With regard to Dependent Claim 20,
	This claim is similar in scope to Claim 10 and is rejected under a similar rationale.

Response to Arguments
Applicant’s amendments have overcome the 35 U.S.C. 112(b) rejection of the claims.
Applicant’s arguments and amendments regarding the 35 U.S.C. 103 rejection have been considered but are not found persuasive. Regarding the arguments on pg. 9, Applicant appears to be arguing that the “attention markers” of Fonseca are not the same as “timestamps.” This is not correct. The attention markers indicate a specific point in time in which an interruption may have occurred and thus are timestamps under BRI. Further, as noted above in the rejection both Fonseca and Fukuyima very clearly teach a plurality of timestamps. The examiner notes that the claims are broad and state “causing one or more snippets to be presented for selection…”  The references clearly teach presenting a single snippet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
U.S. Patent Application Publication #2015/0350614 to Meier et al. – can get timestamps of points of interests and put together composite video from snippets.

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ELL whose telephone number is (571)270-3264.  The examiner can normally be reached on 9-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached at 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MATTHEW ELL/Primary Examiner, Art Unit 2145